EXHIBIT 10.27

 

 

 

 

 

May 28, 2014

 

Khursheed Anwer

 

Dear Khursheed:

 

Celsion Corporation, a Delaware corporation ("Celsion"), is pleased to extend to
you an offer of employment with Celsion as Executive Vice President and CSO
Nucleic Acid Therapy, pending the closing of the purchase of substantially all
of the assets and assumption of certain specified liabilities of Egen, Inc., an
Alabama corporation ("EGEN"), by Celsion pursuant to that certain Asset Purchase
Agreement dated on or about the date hereof, by and between Celsion and EGEN
(the "Purchase Agreement"). This offer of employment is contingent on the
closing of the transactions contemplated by the Purchase Agreement (the
"Acquisition") and will be effective from and after the date of the closing of
the Acquisition ("Closing Date"), subject to your execution and delivery of this
offer letter and the Employee Proprietary Information Agreement attached hereto
(the "Proprietary Information Agreement"). PLEASE NOTE THAT THIS OFFER OF
EMPLOYMENT AND THE PROPRIETARY INFORMATION AGREEMENT WILL BE NULL AND VOID AND
OF NO FORCE AND EFFECT IF THE ACQUISITION DOES NOT CLOSE AND THE PURCHASE
AGREEMENT IS TERMINATED.

 

This offer letter, along with the Employee Proprietary Information Agreement and
the other documents referred to herein, is the complete agreement regarding the
terms and conditions of your employment and will supersede and replace any prior
agreements (written or verbal) between you and Celsion and/or you and EGEN
("Prior Agreements"). By accepting this offer of employment with Celsion, you
acknowledge and agree that upon the closing of the Acquisition, any Prior
Agreements (including, without limitation, the Employment

Agreement and Non-Disclosure, Non-Competition and Transfer of Intellectual
Property Rights Agreement between you and EGEN dated: January 11, 2005 , will be
null and void and you will no longer be eligible for any benefits or payments
under any such agreements.

 

Your starting salary with Celsion will be $11,461.54 every two weeks, which is
$298,000 on an annualized basis. Your salary will be paid bi-weekly in arrears.
Salary payments can be electronically deposited into a checking/savings account
of your choosing. Additionally,

 



 

•

You will eligible for an annual bonus, with a target bonus of 40% (range 0% -
40%) of your annual base salary, contingent upon meeting personal goals and
company objectives established by Celsion. Your bonus for 2014 will be pro-
rated for the time you are employed by Celsion. Your actual bonus amount each
year, if any, will be determined by Celsion's Compensation Committee (or its
delegate) in its sole discretion. You will be eligible for a bonus for a
particular year only if you are employed with Celsion through the date the bonus
is paid.



 

 

 
 

--------------------------------------------------------------------------------

 

 

 



 

•

Subject to approval by the board of directors of Celsion (the "Board of
Directors"), you will be granted an option to purchase 30,000 shares of Celsion
common stock. This option grant will vest in equal annual installments over four
(4) years measured from the Closing Date, subject in each case to your continued
employment with Celsion through the applicable vesting date. The per-share
exercise price of the option will be the per-share closing price of Celsion
stock on the date of the approval of the Board of Directors of this grant. The
option will be granted under, and subject to the terms of, Celsion's stock
incentive plan and standard form of option agreement under the plan. You will be
considered for a discretionary stock option award in 2015 and annually
thereafter.



 



 

•

In addition, you will be eligible for the benefits set forth in the Retention
and Severance Agreement attached hereto.



 



 

•

Subject to the approval of the Board of Directors, you will also be granted
5,000 shares of Celsion stock vesting on the date of approval.



 

As a member of our professional staff, your position is salaried and exempt from
federal wage-hour law. You will not be eligible for overtime pay for hours
actually worked in excess of 40 in a given workweek. Your employment is at will.
You or Celsion may terminate our employment relationship at any time with or
without cause or notice. As such, neither this letter nor any other oral or
written representations may be considered a contract for any specific period of
time.

 

You will be eligible for a benefits package made generally available to Celsion
employees, currently including medical, dental, life insurance, voluntary life
insurance, short and long term disability and participation in a 401(k) plan
(which currently includes matching contributions), subject in each case to terms
of the applicable program as in effect from time to time. Medical, dental and
life insurance coverage will continue under your current programs and will be
subject to renewal in December 2014 as part of Celsion's annual renewal process.
Subject to Celsion's vacation policy in effect from time to time, your annual
vacation allowance is four (4) weeks per year, accrued per pay period, and your
vacation allowance for 2014 will be at a pro rata percentage of a full year
calculated from your first day of employment.

 

In addition, you are eligible for holiday, sick and personal days. Personal day
allowance for 2014 has restrictions as specified in our Employee Handbook.
Details of the entire benefits package will be given to you on your first day of
employment.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

The terms of your employment shall be governed by the laws of the State of
Alabama. All forms of compensation referred to in this letter are subject to all
applicable tax withholding. Except for such withholding, you will be responsible
for your own tax liability imposed with respect to such compensation. This
letter and all of your rights and obligations hereunder are personal to you and
may not be transferred or assigned by you at any time. Celsion may assign its
rights under this letter to any entity that assumes Celsion's obligations
hereunder in connection with any sale or transfer of all or a substantial
portion of Celsion' s assets to such entity.

 

Your employment start date is the Closing Date. On your first day of employment
with Celsion, please bring documentation for the purpose of completing the I-9
Form which authorizes your employment in the United States. Please sign and
return this letter via mail or fax to me at (609) 482-4499 no later than June 2,
2014 to indicate your acceptance of this position.

 

If you have any questions about the contents of this letter or about your
potential employment with Celsion Corporation, please contact Jeffrey Church at
(609) 896-9100.

 

On behalf of the Management and Employees of Celsion, I sincerely welcome you
and wish to express our excitement with your decision to join Celsion
Corporation.

 

Sincerely,

 

 

Michael H. Tardugno

Michael H. Tardugno

 

 

 

 

ACCEPTED:

 

 



Khursheed Anwer

 

June 2, 2014

 

 

 

 

NAME

 

Date

               



 

 

 
 

--------------------------------------------------------------------------------

 

 

 

May 28, 2014

 

Khursheed Anwer

 

Re: Retention and Severance Agreement

 

Dear Khursheed:

 

Celsion Corporation, a Delaware corporation ("Celsion"), is pleased to offer you
a retention bonus opportunity and certain severance protections on the terms and
conditions described below in this letter, pending the closing of the purchase
of substantially all of the assets and the assumption of certain specified
liabilities of Egen, Inc., an Alabama corporation ("EGEN"), by Celsion pursuant
to that certain Asset Purchase Agreement dated on or about the date hereof, by
and between Celsion and EGEN (the "Purchase Agreement"). This letter agreement
is contingent on the closing of the transactions contemplated by the Purchase
Agreement (the "Acquisition") and will be effective from and after the date of
the closing of the Acquisition ("Closing Date"), subject to your execution and
delivery of this letter agreement. PLEASE NOTE THAT THIS LETTER AGREEMENT WILL
BE NULL AND VOID AND OF NO FORCE AND EFFECT IF THE ACQUISITION DOES NOT CLOSE
AND THE PURCHASE AGREEMENT IS TERMINATED.

 

This letter agreement, along with your offer letter with Celsion entered into
concurrently herewith, is the complete agreement regarding the subject matter
hereof and will supersede and replace any prior agreements (written or verbal)
between you and Celsion and/or you and EGEN ("Prior Agreements"). By accepting
this letter agreement with Celsion, you acknowledge and agree that upon the
closing of the Acquisition, any Prior Agreements will be null and void and you
will no longer be eligible for any benefits or payments under any such
agreements.

 

I.     Retention Stock Award. Subject to approval by the board of directors of
Celsion (the "Board of Directors"), you will be granted an award of 35,000
restricted shares of Celsion common stock. This award will vest in one
installment on the date that is Thirty-six (36) months after the Closing Date
(the "Vesting Date") subject to your continued employment with Celsion through
the Vesting Date. If your employment with Celsion terminates for any reason
prior to the Vesting Date, your unvested shares will be forfeited to Celsion
without any payment or other consideration. The award will be granted under, and
subject to the terms of, Celsion's Stock Incentive Plan and standard form of
restricted stock award agreement under the plan.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

2.     Retention Bonus. In addition, if your employment with Celsion continues
through the Vesting Date, you will be entitled to a retention bonus of $150,000,
such amount to be paid in cash in a lump sum within thirty (30) days after the
Vesting Date.

 

3.     Severance Benefits. If your employment with Celsion is terminated by
Celsion without Cause (as defined below), you will be entitled to receive as
severance (a) payment of twelve (12) months of your base salary at the rate in
effect on your termination date (such amount to be paid in installments in
accordance with Celsion's regular payroll practices commencing on the sixtieth
(60th) day after your termination date); and (b) payment or reimbursement by the
Company of your premiums to continue health coverage for you and your eligible
dependents under COBRA for twelve (12) months following your termination. Your
right to receive these severance benefits is conditioned on (1) your signing and
delivering to Celsion a separation agreement and release of claims in a form
acceptable to Celsion within forty-five (45) days following the date of
termination of your employment (and not revoking such agreement and release
within any revocation period provided by applicable law), and (2) your
compliance in all material respects with your obligations under your
nondisclosure, confidentiality, invention assignment or similar agreement(s)
with Celsion or EGEN and all similar company policies (together, your
"Continuing Obligations").

 

For purposes of this letter, "Cause" shall mean: (a) your unauthorized use or
disclosure of Celsion' s confidential information or trade secrets; (b) your
material breach of any agreement between you and Celsion; (c) your material
failure to comply with Celsion's written policies or rules; (d) your conviction
of, or plea of "guilty" or "no contest" to, any felony or any misdemeanor that
includes a punishment of imprisonment under the laws of the United States or any
State thereof; (e) your gross negligence or willful misconduct in performance of
your material duties to Celsion; or (f) your continuing failure to perform
assigned material duties for Celsion after receiving written notification of
such failure from your supervisor or the Board of Directors.

 

4.     Taxes. Celsion will withhold required federal, state and local taxes from
any and all payments contemplated by this letter. Except for such withholding
rights, you will be responsible for your own tax liability imposed with respect
to such payments. It is intended that any amounts payable under this letter
shall either be exempt from or comply with Section 409A of the U.S. Internal
Revenue Code so as not to subject you to payment of any additional tax, penalty
or interest imposed under Section 409A, and the provisions of this letter will
be construed and interpreted in accordance with such intent.

 

5.     Confidentiality. You will hold this letter and its terms and conditions
in confidence and not disclose them at any time (whether during or after your
employment with Celsion) to any other person, unless compelled by lawful process
and except for disclosures to your spouse and/or legal or tax professionals
(each of whom, as a condition of such disclosure to them, must similarly agree
to hold such information in confidence).

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

6.     Miscellaneous. For as long as you are employed by Celsion, you agree to
continue to fulfill your duties, comply with all applicable company policies,
and use your best efforts to advance the interests of Celsion. However, nothing
contained in this letter constitutes an employment or service commitment by
Celsion (or any of its affiliates), affects your status as an employee at will
who is subject to termination without cause at any time, or interferes in any
way with Celsion' s right (or the right of its affiliates) to change your
compensation or other terms of employment at any time. This letter contains all
of the terms and conditions of the retention and severance arrangements
described herein and supersedes all prior understandings and agreements, written
or oral, between you and Celsion with respect thereto. You agree that your
Continuing Obligations will survive any termination of your employment, and you
affirm and agree to continue to abide by your Continuing Obligations. You
represent that you have not previously breached any of your Continuing
Obligations. This letter may be amended only by a written agreement, signed by
an authorized officer of Celsion that expressly refers to this letter. The
validity, interpretation, construction and performance of this letter shall be
governed by the laws of the State of Alabama without regard to the conflicts of
laws principles thereof.

 

If this letter accurately reflects our understanding regarding these matters,
please indicate your acceptance by signing this letter below and returning it to
me. A duplicate copy of this letter is included for your records. If you have
any questions about the contents of this letter, please contact Jeffrey Church
at (609) 896-9100.

 

 

Sincerely,

 

 

Michael H. Tardugno

Michael H. Tardugno

 

ACCEPTED:

 

 



  Khursheed Anwer

 

June 2, 2014

 

 

 

 

NAME

 

Date

               



      